Opinion by
Judge Pryor:
Conceding the appellant to be entitled to damages upon the dissolution of the injunction, still, the sum to be awarded being entirely within the discretion of the court, this court will not reverse when the court below refuses to give any.
Upon a reversal, no sum could be fixed by which the court below should be controlled, other than as provided by the Code. That court might allow, as damages, from one per cent, to ten per cent, on the amount enjoined; and as there is no specified sum in controversy, and the whole question being within the discretion of the court, although it may be arbitrary to refuse to allow any damages, the judgment will not be disturbed.
We perceive no error in requiring each party to' pay their own costs. Judgment affirmed.